352 F.2d 306
Charles M. FREEMAN, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 22193.
United States Court of Appeals Fifth Circuit.
Nov. 10, 1965.

James L. Shores, Jr., Birmingham, Ala., Howell T. Heflin, Tuscumbia, Ala., for appellant.
Macon L. Weaver, U.S. Atty., L. Wayne Collier, Asst. U.S. Atty., Birmingham, Ala., for appellee.
Before TUTTLE, Chief Judge, and RIVES and GEWIN, Circuit Judges.
PER CURIAM.


1
The Secretary denied the claimant's (appellant's) application for establishment of a period of disability and for disability benefits under sections 216(i) and 223 of the Social Security Act (42 U.S.C. 416(i) and 423).  The district court held that the decision of the Secretary was supported by substantial evidence and that the proper legal standards were employed by the Secretary in reaching his decision.  A review of the record convinces us of the correctness of the holding of the district court.  The judgment is therefore


2
Affirmed.